DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
In the instant case, the abstract comprises fewer than 50 words. Additionally, the use of the compound is not described sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (US 2016/0163995 A1) (hereafter “Kang”).
Regarding claims 1-4: Kang discloses the compounds shown below {(paragraphs [0011] and [0085]-[0087]: The disclosure of Kang describes an organic electroluminescent device comprising a first compound, a second compound, and a third compound. The first compound including moieties represented by Chemical Formulae 1 to 3 sequentially linked.), (paragraph [0120]: The first compound can have the structure of one of Compounds [1-1] to [1-337].), (p. 63, Compounds [1-277] and [1-278]; p. 73, Compound [1-325]; p. 74, Compound [1-320].)}.

    PNG
    media_image1.png
    744
    1131
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    465
    565
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    752
    384
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    748
    299
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim(s) 7-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0163995 A1) (hereafter “Kang”).
Regarding claims 7-8: Kang discloses all of the features with respect to claim 1, as outlined above.
Kang does not exemplify a specific OLED comprising one of Kang’s compounds shown above.
However, Kang teaches that the compounds shown above can be used as host materials for a light-emitting dopant in a light-emitting layer of an OLED {(paragraphs [0085]-[0087]: The first compound of the disclosure of Kang is the host material for the light emitting dopant of the light emitting layer.)}.
Kang teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer comprising the light-emitting layer disposed between the anode and the cathode {abstract, paragraphs [0010]-[0011], and [0054]-[0060]}.
At the time the invention was effectively filed, it would have been obvious to have further modified the compounds of Kang shown above such they are comprised in the light-emitting layer of the device described by Kang as a host material for the light-emitting material, based on the teaching of Kang. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Regarding claim 9: Kang teaches all of the limitations with respect to claims 1 and 7, as outlined above.
Kang does not teach a specific device comprising the modified compounds of Lee and a specific phosphorescent dopant. 
However, Kang further discloses that the organic layer can further comprise a phosphorescent emissive dopant that is an iridium metal complex {paragraphs [0143]-[0146]}. Kang exemplifies that the iridium metal complex can be the compound shown below {paragraph [0216]}.
[AltContent: textbox (Lee’s Compound D-1)] 
    PNG
    media_image5.png
    889
    496
    media_image5.png
    Greyscale


Where in the compound shown above: Y1-Y8 are C; Ra is methyl and phenyl; Rb is hydrogen.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device taught by Kang by using Kang’s compound shown above as the light-emitting material, based on the teaching of Kang. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Kang’s compound shown above would have been one from a finite number of identified, predictable solutions exemplified by Kang in device examples, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Regarding claim 11: Kang teaches all of the limitations with respect to claim 7, as outlined above.
As outlined above, the organic layer is an emissive layer, and the compound of the instant Formula I or Formula II is a host material. An emissive layer and the host materials that are contained in the emissive layer must necessarily transport charges to the light-emitting dopant. Therefore, the emissive layer can be equated with a transporting layer and the compound of the instant Formula I or Formula II is a transporting material.

Regarding claims 12: Kang teaches all of the limitations with respect to claim 7, as outlined above.
Kang does not disclose a specific consumer product comprising the OLED taught by Kang.
However, Kang teaches that the OLED is incorporated into a consumer product that is a display device {abstract; paragraphs [0010], [0037], and [0168].}.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light-emitting device by applying it to a display device, based on the teaching of Kang. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). One of ordinary skill in the art would have been motivated to select suitable and optimum light-emitting devices to be used to make a consumer device such as a display system or a lighting system in order to produce optimal display systems or lighting systems.

Regarding claim 13: Kang teaches all of the features with respect to claims 1 and 7 as outlined above. 
Claim 13 differs from claims 1 and 7 in that the compound of claim 1 is comprised in a formulation. 
As outlined above, the compound is contained in the light emitting layer as a host material. The light emitting layer is composed of a material or a mixture of materials and can therefore be equated with a formulation. Therefore, Kang teaches a formulation comprising a compound having the structure of the instant Formula I or Formula II.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0163995 A1) (hereafter “Kang”) as applied to claim 7 above, and further in view of Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”) and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”).
Regarding claim 10: Kang teaches all of the features with respect to claim 7, as outlined above.
Kang does not teach a blocking layer comprising the compound having the structure of the instant Formula II as a blocking material in a blocking layer.
Jang teaches an OLED comprising a compound such as the compound shown below that are useful as the material of an electron transport layer {(paragraphs [0045]-[0047]: Jang teaches an OLED comprising the compounds having the structure of Jang’s Formula 1 in an electron transporting layer.), (paragraph [0239]: The compounds having the structure of Formula 1 are exemplified by the compounds represented by Formulae 1-1 to 1-627 and 2-1 to 2-363), (p. 17, the Compound represented by Formula 1-8, shown below), (paragraph [0349] and Table 3; Example 1-2 uses the Compound represented by Jang’s Formula 1-8)}.
[AltContent: textbox (Jang’s Formula 1-8)]
    PNG
    media_image6.png
    492
    496
    media_image6.png
    Greyscale


Jang teaches that the compounds having the structure of Formula 1 of Jang can block holes from a light emitting layer, improving light emitting efficiency and the stability of the OLED {paragraph [0051]}.
Jang further teaches that the compounds having the structure of Jang’s Formula 1-8 have low crystallinity because it is an asymmetric material enabling it to be deposited as an amorphous film which provides devices with low driving voltage and long service life {paragraphs [0124]-[0128]}.
Kang teaches that the OLED of Lee can comprise an electron transport layer {paragraph [0061], [0070], and [0166]}, and that the electron transport layer can be located adjacent to and in contact with the light-emitting layer on the cathode side {paragraphs [0061] and [0070]}. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device taught by Kang by including Jang’s compound having the structure of Jang’s Formula 1-8 in an electron transport layer located adjacent to and in contact with the light-emitting layer on the cathode side of the OLED of Kang, based on the teaching of Jang and Kang. The motivation for doing so would have been to use a compound with low crystallinity, enabling it to be deposited as an amorphous film which provides devices with low driving voltage and long service life, that can block holes from the light-emitting layer in an electron transport layer of the device of Lee, based on the teaching of Jang.
Kang does not teach that the OLED of Kang comprises a composition of the host materials of the light-emitting layer and the compound of Jang’s Formula 1-8 of the electron transport layer.
Seo teaches an organic light-emitting device {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest hole transporting layer comprising the materials of the light-emitting layer and the hole transporting layer {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest electron transporting layer comprising the materials of the light-emitting layer and the electron transporting layer {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}.
Seo teaches that introducing mixed layers between the light-emitting layer and the hole-transport layer as well as between the light-emitting layer and the electron-transport layer lowers energy barriers between organic layers, lowering driving voltage and increase device lifetime {paragraph [0028] and paragraphs [0049]-[0051], [0054] describing Figs. 1A to 1D}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device taught by Kang and Jang by including a mixed layer between the electron transport layer and the light-emitting layer comprising the material of the electron transport layer and the material of the light-emitting layer, based on the teachings of Seo et al. The motivation for doing so would have been to lower energy barriers between organic layers, lower driving voltage, and increase device lifetime, as taught by Seo et al.
The resulting mixed layer would comprise one of the compounds of Kang described above, and the compound of Formula 1-8 of Jang. 
As outlined above, the compounds having the structure of Formula 1 of Jang can block holes from a light emitting layer. The mixed layer contains one of the compounds of Kang described above and the compound of Formula 1-8 of Jang. Therefore, the mixed layer would have hole blocking properties and can be equated with a blocking layer. The materials of the mixed layer (including the compounds of Kang—the compound of Formula I or Formula II) can thus be equated with blocking materials as they are the materials of a blocking layer.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”).
Regarding claims 1-6: Lee discloses the compounds shown below that can be used as a host material in the light-emitting layer of an organic light-emitting device along with a light-emitting dopant {(paragraph [0008]: The organic layer comprises an emissive layer, which comprises a first host having the structure if Lee's formula 1.), (paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 35, compound C-166), (p. 47, Compound C-226), (paragraphs [0008] and [0038]-[0041] the emissive layer comprises a phosphorescent emissive dopant.)}.

    PNG
    media_image7.png
    564
    506
    media_image7.png
    Greyscale
    
    PNG
    media_image8.png
    565
    578
    media_image8.png
    Greyscale

[AltContent: textbox (Lee’s Compound C-226)][AltContent: textbox (Lee’s Compound C-166)]

Lee does not exemplify a compound in which the dibenzofuran groups of Lee's compounds C-166 or C-226 are bonded directly to the indolocarbazole skeleton.
However, both Lee's compounds C-166 and C-226 have the structure of Lee's Formula 1, shown below {(paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 35, compound C-166), (p. 47, Compound C-226)}.
[AltContent: textbox (Lee’s formula (1))]
    PNG
    media_image9.png
    734
    868
    media_image9.png
    Greyscale


Where both of Lee's compounds C-166 and C-226 have Ar4 of Lee's formula (1) as dibenzothiophene, and L1 of Lee's formula (1) as phenylene groups.
Lee teaches that L1 can be a single bond or a substituted or unsubstituted arylene group {paragraph [0010]}.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified both of Lee's compounds C-166 and C-226 by substituting a single bond in place of the phenylene linking groups bonding the dibenzothiophene groups to the indolocarbazole skeletons, based on the teachings of Lee. The substitution would have been one known element for another known element and would have led to results similar to those of Lee's compounds C-166 and C-226. See MPEP 2143(I)(B). The selection of a single bond would have been a choice from a finite number of identified, predictable solutions (the described options for L1 of Lee’s formula (1)), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.
The resultant compound would have a substituent at the position of the instant R4 that is heteroaryl that is dibenzofuran.

Regarding claims 7-8: Lee teaches all of the features with respect to claim 1, as outlined above.
Lee does not exemplify a specific OLED comprising one of Lee’s modified Compound C-166 and Lee’s modified Compound C-226.
However, as outlined above, Lee teaches that the compounds can be used as host materials for a light-emitting dopant in a light-emitting layer of an OLED {(paragraph [0008]: The organic layer comprises an emissive layer, which comprises a first host having the structure if Lee's formula 1.), (paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.)}.
Lee teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer comprising the light-emitting layer disposed between the anode and the cathode {abstract, paragraphs [0008], [0037]-[0040], and [0056]-[0057]}.
At the time the invention was effectively filed, it would have been obvious to have further modified the compounds of Lee shown above to be comprised in the light-emitting layer of the device described by Lee as a host material for the light-emitting material, based on the teaching of Lee. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Regarding claim 9: Lee teaches all of the limitations with respect to claims 1 and 7, as outlined above.
Lee does not teach a specific device comprising the modified compounds of Lee and a specific phosphorescent dopant.
Lee further discloses that the organic layer can further comprise a phosphorescent emissive dopant having the structure shown below {(paragraphs [0038]-[0041]: The light-emitting dopant can be an iridium complex.), (paragraph [0056] and Table 1: An iridium complex comprised in the light emitting layer can be D-1.), (paragraph [0045]: The light-emitting dopant can be Compound D-1 shown below)}.
[AltContent: textbox (Lee’s Compound D-1)] 
    PNG
    media_image5.png
    889
    496
    media_image5.png
    Greyscale


Where in Lee’s Compound D-1, Y1-Y8 are C; Ra is methyl and phenyl; Rb is hydrogen.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device taught by Lee by using Lee’s Compound D-1 as the light-emitting material, based on the teaching of Lee. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Lee’s Compound D-1 would have been one from a finite number of identified, predictable solutions exemplified by Lee in device examples, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Regarding claim 11: Lee teaches all of the limitations with respect to claim 7, as outlined above.
As outlined above, the organic layer is an emissive layer, and the compound of Formula I or Formula II is a host material. An emissive layer and the host materials that are contained in the emissive layer must necessarily transport charges to the light-emitting dopant. Therefore, the emissive layer can be equated with a transporting layer and the compound of Formula I or Formula II is a transporting material.

Regarding claims 12: Lee all of the limitations with respect to claim 7, as outlined above.
Lee does not disclose a specific consumer product comprising the OLED taught by Lee.
However, Lee teaches that the OLED is incorporated into a consumer product that is a lighting system or a display system {paragraph [0054]: The organic electroluminescent device can be used to produce a display system or a lighting system.}. Any lighting system would be a light for interior or exterior illumination and/or signaling.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light-emitting device by applying it to a lighting system or a display system, based on the teaching of Lee. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). One of ordinary skill in the art would have been motivated to select suitable and optimum light-emitting devices to be used to make a consumer device such as a display system or a lighting system in order to produce optimal display systems or lighting systems.

Regarding claim 13: Lee teaches all of the features with respect to claim 1 as outlined above. 
Claim 13 differs from claim 1 in that the compound of claim 1 is comprised in a formulation. 
As outlined above, the compound is contained in the light emitting layer as a host material. The light emitting layer is composed of a material or a mixture of materials and can therefore be equated with a formulation. Therefore, Lee discloses a formulation comprising a compound having the structure of the instant Formula I or Formula II.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) as applied to claim 7 above, and further in view of Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”) and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”).
Regarding claim 10: Lee teaches all of the features with respect to claim 7, as outlined above.
Lee does not teach a blocking layer comprising the compound having the structure of the instant Formula II as a blocking material in a blocking layer.
Jang teaches an OLED comprising a compound such as the compound shown below that are useful as the material of an electron transport layer {(paragraphs [0045]-[0047]: Jang teaches an OLED comprising the compounds having the structure of Jang’s Formula 1 in an electron transporting layer.), (paragraph [0239]: The compounds having the structure of Formula 1 are exemplified by the compounds represented by Formulae 1-1 to 1-627 and 2-1 to 2-363), (p. 17, the Compound represented by Formula 1-8, shown below), (paragraph [0349] and Table 3; Example 1-2 uses the Compound represented by Jang’s Formula 1-8)}.
[AltContent: textbox (Jang’s Formula 1-8)]
    PNG
    media_image6.png
    492
    496
    media_image6.png
    Greyscale


Jang teaches that the compounds having the structure of Formula 1 of Jang can block holes from a light emitting layer, improving light emitting efficiency and the stability of the OLED {paragraph [0051]}.
Jang further teaches that the compounds having the structure of Jang’s Formula 1-8 have low crystallinity because it is an asymmetric material enabling it to be deposited as an amorphous film which provides devices with low driving voltage and long service life {paragraphs [0124]-[0128]}.
Lee teaches that the OLED of Lee can comprise an electron transport layer and/or a hole blocking layer {paragraph [0040]}, and that the electron transport layer can be located adjacent to and in contact with the light-emitting layer on the cathode side {paragraph [0056]}. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device taught by Lee by including Jang’s compound having the structure of Jang’s Formula 1-8 in an electron transport layer located adjacent to and in contact with the light-emitting layer on the cathode side of the OLED of Lee, based on the teaching of Jang and Lee. The motivation for doing so would have been to use a compound with low crystallinity, enabling it to be deposited as an amorphous film which provides devices with low driving voltage and long service life, that can block holes from the light-emitting layer in an electron transport layer of the device of Lee, based on the teaching of Jang.
Lee does not teach that the OLED of Lee comprises a composition of the host materials of the light-emitting layer and the compound of Jang’s Formula 1-8 of the electron transport layer.
Seo teaches an organic light-emitting device {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest hole transporting layer comprising the materials of the light-emitting layer and the hole transporting layer {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest electron transporting layer comprising the materials of the light-emitting layer and the electron transporting layer {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}.
Seo teaches that introducing mixed layers between the light-emitting layer and the hole-transport layer as well as between the light-emitting layer and the electron-transport layer lowers energy barriers between organic layers, lowering driving voltage and increase device lifetime {paragraph [0028] and paragraphs [0049]-[0051], [0054] describing Figs. 1A to 1D}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device taught by Lee and Jang by including a mixed layer between the electron transport layer and the light-emitting layer comprising the material of the electron transport layer and the material of the light-emitting layer, based on the teachings of Seo et al. The motivation for doing so would have been to lower energy barriers between organic layers, lower driving voltage, and increase device lifetime, as taught by Seo et al.
The resulting mixed layer would comprise the modified Compounds C-166 or C-226 of Lee described above, the 2nd host of Lee described above, and the compound of Formula 1-8 of Jang. 
As outlined above, the compounds having the structure of Formula 1 of Jang can block holes from a light emitting layer. The mixed layer contains the modified Compounds C-166 or C-226 of Lee described above, the 2nd host of Lee described above, and the compound of Formula 1-8 of Jang. Therefore, the mixed layer would have hole blocking properties and can be equated with a blocking layer. The materials of the mixed layer (including the modified compounds of Lee—the compound of Formula I or Formula II) can thus be equated with blocking materials as they are the materials of a blocking layer.

Claims 1-4, 7-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”).
Regarding claims 1-4: Lee discloses the compounds shown below that can be used as a host material in the light-emitting layer of an organic light-emitting device along with a light-emitting dopant {(paragraph [0008]: The organic layer comprises an emissive layer, which comprises a first host having the structure if Lee's formula 1.), (paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 35, compound C-166), (p. 47, Compound C-226), (paragraphs [0008] and [0038]-[0041] the emissive layer comprises a phosphorescent emissive dopant.)}.

    PNG
    media_image7.png
    564
    506
    media_image7.png
    Greyscale
    
    PNG
    media_image8.png
    565
    578
    media_image8.png
    Greyscale

[AltContent: textbox (Lee’s Compound C-226)][AltContent: textbox (Lee’s Compound C-166)]

Lee does not exemplify a compound similar to Lee’s compounds C-166 and C-226 in which the terphenyl group has the structure 
    PNG
    media_image10.png
    395
    310
    media_image10.png
    Greyscale
.
As outlined above, both Lee's compounds C-166 and C-226 have the structure of Lee's Formula 1, shown below {(paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 35, compound C-166), (p. 47, Compound C-226)}.
[AltContent: textbox (Lee’s formula (1))]
    PNG
    media_image9.png
    734
    868
    media_image9.png
    Greyscale


Where both of Lee's compounds C-166 and C-226 have Ar5 of Lee's formula (1) as terphenyl having two para bonded phenylene groups.
Lee teaches the compounds shown below as compounds having the structure of Lee’s formula 1 {(paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.), (p. 11, compounds C-34 and C-35), (p. 59, compounds C-286 and C-287)}.

    PNG
    media_image11.png
    798
    945
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    822
    915
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    809
    941
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    859
    915
    media_image14.png
    Greyscale

Thus, a terphenyl group having a para bonded phenylene group followed by a meta bonded phenylene group was a known alternative to a terphenyl group having two para bonded phenylene groups.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified Lee’s Compounds C-166 and C-226 by substituting a 
    PNG
    media_image10.png
    395
    310
    media_image10.png
    Greyscale
 in place of 
    PNG
    media_image15.png
    318
    465
    media_image15.png
    Greyscale
, based on the teaching of Lee. The substitution would have been one known element for another known element with a reasonable expectation of success. See MPEP 2143(I)(B). The selection of 
    PNG
    media_image10.png
    395
    310
    media_image10.png
    Greyscale
would have been one from a finite number of identified, predictable solutions—the types of terphenyl groups taught by Lee—with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claims 7-8: Lee teaches all of the features with respect to claim 1, as outlined above.
Lee does not exemplify a specific OLED comprising one of Lee’s modified Compound C-166 and Lee’s modified Compound C-226.
However, as outlined above, Lee teaches that the compounds can be used as host materials for a light-emitting dopant in a light-emitting layer of an OLED {(paragraph [0008]: The organic layer comprises an emissive layer, which comprises a first host having the structure if Lee's formula 1.), (paragraph [0035]: The compounds having the structure of Lee's formula 1 are exemplified by the compounds on pp. 6-73.)}.
Lee teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer comprising the light-emitting layer disposed between the anode and the cathode {abstract, paragraphs [0008], [0037]-[0040], and [0056]-[0057]}.
At the time the invention was effectively filed, it would have been obvious to have further modified the compounds of Lee shown above to be comprised in the light-emitting layer of the device described by Lee as a host material for the light-emitting material, based on the teaching of Lee. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Regarding claim 9: Lee teaches all of the limitations with respect to claims 1 and 7, as outlined above.
Lee does not teach a specific device comprising the modified compounds of Lee and a specific phosphorescent dopant.
Lee further discloses that the organic layer can further comprise a phosphorescent emissive dopant having the structure shown below {(paragraphs [0038]-[0041]: The light-emitting dopant can be an iridium complex.), (paragraph [0056] and Table 1: An iridium complex comprised in the light emitting layer can be D-1.), (paragraph [0045]: The light-emitting dopant can be Compound D-1 shown below)}.
[AltContent: textbox (Lee’s Compound D-1)] 
    PNG
    media_image5.png
    889
    496
    media_image5.png
    Greyscale


Where in Lee’s Compound D-1, Y1-Y8 are C; Ra is methyl and phenyl; Rb is hydrogen.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light emitting device taught by Lee by using Lee’s Compound D-1 as the light-emitting material, based on the teaching of Lee. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). The selection of Lee’s Compound D-1 would have been one from a finite number of identified, predictable solutions exemplified by Lee in device examples, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Regarding claim 11: Lee teaches all of the limitations with respect to claim 7, as outlined above.
As outlined above, the organic layer is an emissive layer, and the compound of Formula I or Formula II is a host material. An emissive layer and the host materials that are contained in the emissive layer must necessarily transport charges to the light-emitting dopant. Therefore, the emissive layer can be equated with a transporting layer and the compound of Formula I or Formula II is a transporting material.

Regarding claims 12: Lee all of the limitations with respect to claim 7, as outlined above.
Lee does not disclose a specific consumer product comprising the OLED taught by Lee.
However, Lee teaches that the OLED is incorporated into a consumer product that is a lighting system or a display system {paragraph [0054]: The organic electroluminescent device can be used to produce a display system or a lighting system.}. Any lighting system would be a light for interior or exterior illumination and/or signaling.
At the time the invention was effectively filed, it would have been obvious to have modified the organic light-emitting device by applying it to a lighting system or a display system, based on the teaching of Lee. The modification would have been a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A). One of ordinary skill in the art would have been motivated to select suitable and optimum light-emitting devices to be used to make a consumer device such as a display system or a lighting system in order to produce optimal display systems or lighting systems.

Regarding claim 13: Lee teaches all of the features with respect to claim 1 as outlined above. 
Claim 13 differs from claim 1 in that the compound of claim 1 is comprised in a formulation. 
As outlined above, the compound is contained in the light emitting layer as a host material. The light emitting layer is composed of a material or a mixture of materials and can therefore be equated with a formulation. Therefore, Lee discloses a formulation comprising a compound having the structure of the instant Formula I or Formula II.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0047527 A1) (hereafter “Lee”) as applied to claim 7 above, and further in view of Jang et al. (WO 2015/152644 A1—US 2016/0276596 A1 used as an English language equivalent) (hereafter “Jang”) and Seo et al. (US 2002/0121860 A1) (hereafter “Seo”).
Regarding claim 10: Lee teaches all of the features with respect to claim 7, as outlined above.
Lee does not teach a blocking layer comprising the compound having the structure of the instant Formula II as a blocking material in a blocking layer.
Jang teaches an OLED comprising a compound such as the compound shown below that are useful as the material of an electron transport layer {(paragraphs [0045]-[0047]: Jang teaches an OLED comprising the compounds having the structure of Jang’s Formula 1 in an electron transporting layer.), (paragraph [0239]: The compounds having the structure of Formula 1 are exemplified by the compounds represented by Formulae 1-1 to 1-627 and 2-1 to 2-363), (p. 17, the Compound represented by Formula 1-8, shown below), (paragraph [0349] and Table 3; Example 1-2 uses the Compound represented by Jang’s Formula 1-8)}.
[AltContent: textbox (Jang’s Formula 1-8)]
    PNG
    media_image6.png
    492
    496
    media_image6.png
    Greyscale


Jang teaches that the compounds having the structure of Formula 1 of Jang can block holes from a light emitting layer, improving light emitting efficiency and the stability of the OLED {paragraph [0051]}.
Jang further teaches that the compounds having the structure of Jang’s Formula 1-8 have low crystallinity because it is an asymmetric material enabling it to be deposited as an amorphous film which provides devices with low driving voltage and long service life {paragraphs [0124]-[0128]}.
Lee teaches that the OLED of Lee can comprise an electron transport layer and/or a hole blocking layer {paragraph [0040]}, and that the electron transport layer can be located adjacent to and in contact with the light-emitting layer on the cathode side {paragraph [0056]}. 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device taught by Lee by including Jang’s compound having the structure of Jang’s Formula 1-8 in an electron transport layer located adjacent to and in contact with the light-emitting layer on the cathode side of the OLED of Lee, based on the teaching of Jang and Lee. The motivation for doing so would have been to use a compound with low crystallinity, enabling it to be deposited as an amorphous film which provides devices with low driving voltage and long service life, that can block holes from the light-emitting layer in an electron transport layer of the device of Lee, based on the teaching of Jang.
Lee does not teach that the OLED of Lee comprises a composition of the host materials of the light-emitting layer and the compound of Jang’s Formula 1-8 of the electron transport layer.
Seo teaches an organic light-emitting device {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest hole transporting layer comprising the materials of the light-emitting layer and the hole transporting layer {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}. There is a mixed layer between the light emitting layer and the nearest electron transporting layer comprising the materials of the light-emitting layer and the electron transporting layer {Fig. 17 as described in paragraphs [0053]-[0055], Fig. 21A as described in paragraph [0067], Fig. 21B as described in paragraph [0067]}.
Seo teaches that introducing mixed layers between the light-emitting layer and the hole-transport layer as well as between the light-emitting layer and the electron-transport layer lowers energy barriers between organic layers, lowering driving voltage and increase device lifetime {paragraph [0028] and paragraphs [0049]-[0051], [0054] describing Figs. 1A to 1D}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device taught by Lee and Jang by including a mixed layer between the electron transport layer and the light-emitting layer comprising the material of the electron transport layer and the material of the light-emitting layer, based on the teachings of Seo et al. The motivation for doing so would have been to lower energy barriers between organic layers, lower driving voltage, and increase device lifetime, as taught by Seo et al.
The resulting mixed layer would comprise the modified Compounds C-166 or C-226 of Lee described above, the 2nd host of Lee described above, and the compound of Formula 1-8 of Jang. 
As outlined above, the compounds having the structure of Formula 1 of Jang can block holes from a light emitting layer. The mixed layer contains the modified Compounds C-166 or C-226 of Lee described above, the 2nd host of Lee described above, and the compound of Formula 1-8 of Jang. Therefore, the mixed layer would have hole blocking properties and can be equated with a blocking layer. The materials of the mixed layer (including the modified compounds of Lee—the compound of Formula I or Formula II) can thus be equated with blocking materials as they are the materials of a blocking layer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,495,749. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6: Claim 6 of U.S. Patent No. 11,495,749 discloses the compound shown below {Claim 6: Compound A21}.

    PNG
    media_image16.png
    404
    578
    media_image16.png
    Greyscale


Claim 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,177,316. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-4: Claim 7 of U.S. Patent No. 10,177,316 discloses the compounds shown below {Claim 7: Compound D10, Compound D25, Compound D28}.

    PNG
    media_image17.png
    359
    884
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    584
    598
    media_image18.png
    Greyscale

 
    PNG
    media_image19.png
    690
    886
    media_image19.png
    Greyscale


Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/951,662 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-3: Claim 1 of copending Application No. 15/951,662 discloses a compound having the structure of Formula I or Formula II (shown below) {Claim 1}.

    PNG
    media_image20.png
    143
    180
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    143
    195
    media_image21.png
    Greyscale

Where the substituent variables R, R1, R2, R3, and R4 of claim 1 of copending Application No. 15/951,662 have substituent variables that are encompassed by the definitions of the instant R, R1, R2, R3, and R4 {Claim 1}.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786